RichardsoN, Judge:
The merchandise which is the subject of this appeal for reappraisement consists of sodium salt of MCP. The instant appeal was submitted by counsel for decision upon a stipulation, reading in part as follows:
. . . that the merchandise, the subject of the above entitled appeal for re-appraisement is properly dutiable on the basis of American selling price as defined in Section 402(g) Tariff Act of 1930 as amended, and that the said American selling price was 88 cents per pound net packed.
On the agreed facts, I find that the American selling price, as that value is defined in 19 U.S.C.A., section 1402(g) (section 402(g), Tariff Act of 1930, as amended), is the proper basis for the determination of the value of said merchandise and that said American selling price is 88 cents per pound, net, packed.
Judgment will be entered accordingly.